 
 
Exhibit 10.62

EXECUTIVE EMPLOYMENT AGREEMENT
 
Executive Employment Agreement among Gran Tierra Energy Brasil Ltda. (“GTB”), a
Brazilian company, an affiliate company of Solana Resources Ltd. (“Solana"), and
Gran Tierra Energy Inc., an Alberta, Canada corporation ("Gran Tierra") and
Julio Cesar Dias Moreira (hereinafter called the "Executive", collectively with
GTB, the “Parties"). Solana and Gran Tierra are the quotaholders of GTB (the
"Quotaholders”) and sign this Agreement in the capacity of Intervenient-Parties.
Solana, Gran Tierra and GTB-may be referred hereinafter as “Gran Tierra Group”.
 
RECITALS:
 
A.           The Executive has specialized knowledge and valuable skills and
experience which are critical to the management and success of the business.
 
B.           GTB wishes to secure the services of the Executive as President of
GTB.
 
C.           The Parties wish to set forth their entire understanding and
agreement with respect to the subject matter hereof in its entirety with this
Executive Employment Agreement (the "Agreement").
 
Therefore, the Parties agree as follows:
 
Article 1
 
DUTIES AND RESPONSIBILITIES
 
1.1           Position
 
GTB confirms the appointment of the Executive to the position of President of
GTB on a full-time basis.  The Executive shall report to the Quotaholders,
represented for all supervisory purposes of this Agreement by the officer of the
Quotaholders designated in Schedule B ("the Officer), and perform the duties and
responsibilities reasonably assigned to the Executive by the Quotaholders as
identified broadly in Schedule A at the end of this Agreement. The parties agree
that the relationship between GTB and the Executive created by this Agreement is
that of employer and employee as per Brazilian law.
 
1.2           Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement or affect negatively GTB's business, either directly or
indirectly, including accepting appointments to the boards of other companies
without the prior written consent of the Quotaholders.
 
1.3           Reassignment
 
The Executive shall not be reassigned to another position within GTB itself, or
to a position within another subsidiary or other affiliated or related corporate
entity of Gran Tierra Group (a "Member Company" or "Member Companies”) or alter
the duties, responsibilities, title, or reporting lines of the Executive or
change the location of the Executive's employment unless the Executive agrees to
such reassignment or alteration.
 
1.4           Travel
 
The Executive shall be available for such business-related travel as may be
required for the purposes of carrying out the Executive's duties and
responsibilities. The Executive shall be entitled to fly business class only for
international flights and shall use economy for domestic travel. The Executive
will be entitled to choose suitable accommodations when traveling on GTB
business,
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 2
 
TERM OF EMPLOYMENT
 
The Executive's employment with GTB is for no specified duration and constitutes
al-will employment, effective as from August 10th, 2009. The Executive's
employment may be terminated at any time by either GTB or Executive, -subject to
the provisions of Article 9.
 
ARTICLE 3
 
BASE SALARY
 
The Executive will be paid an initial monthly Base Salary equivalent to R$
37,884.00 and this Base Salary is subject to all applicable statutory
deductions. The Executive's Base Salary will be .payable in accordance with GTB
practices and procedures as they may exist from time to time. Base Salary will
be reviewed and may be increased on an annual basis by the Quotaholders.
Considering the-.managerial nature of the position, Executive will not be
entitled to any increase in his compensation as:, a result.of overtime work, as
determined by article 62, II, of the Brazilian labor legislation (Consolidaçäo
das Leis do Trabalho –"CLT”).
 
ARTICLE 4
 
'BONUS
 
4.1           Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment (the "Bonus")
in addition to-Base Salary and other compensation for each year of the
Executive's employment as determined by-the Quotaholders from time to time.
 
4.2           Bonus Payment
 
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive's performance during the preceding year.
 
ARTICLE 5

 
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, long term disability, medical, dental, health
and accident plans maintained by the Quotaholders for GTB employees and for its
executives. GTB will continue to pay the Executive's Base Salary in the event
the Executive becomes disabled until such time as the Executive begins to
receive long-term disability insurance benefits.
 
The Executive will also receive a Private Retirement Savings Allowance
(allowance) of 8% of his Base Salary. This amount will be deposited on a monthly
basis by GTB within an investment institution. 1/3 of the allowance will be
vested with the Executive 12 months after the deposit. 2/3 of the allowance will
be vested with the Executive 24 months after the deposit. The final 1/3 of the
allowance will be vested with the Executive 36 months after the deposit.
 
All the contribution amounts made by GTB to the Investment Institutions as
Private Retirement Savings Allowance will vest immediately and automatically if
there is a termination of employment of the Executive following provisions in
Article 9.2 and 9.3.
 
ARTICLE 6
 
VACATION
 
The Executive will be entitled to five (5) weeks’ vacation per year. Payment of
all vacation will be at Base Salary. The Executive will arrange vacation time to
suit the essential business needs of GTB. Unused vacation entitlement will be
carried over into the following calendar year to a maximum entitlement of eight
weeks in any one year. On leaving the employment of GTB for whatever reason, GTB
will compensate the Executive for any accrued but unused vacation entitlement
based upon the Executive's then current Base Salary.
 
 
2

--------------------------------------------------------------------------------

 

ARTICLE 7
 
STOCK OPTIONS
 
The Executive will be granted an initial stock options grant 150,000 shares of
the common stock of Gran Tierra Energy Inc., a company incorporated in Nevada,
United States of America ("GTE'), in accordance with the terms and conditions of
the 2007 Gran Tierra Energy Equity Incentive Plan. The stock options will be
priced in accordance with the terms of the plan on the first date of employment
of the Executive with GTB. The Executive will be eligible to participate in
applicable future stock option plans and/or incentive award plans created by GTE
in accordance with their terms-and conditions.
 
ARTICLE 8
 
PERQUISITES AND EXPENSES
 
GTB recognizes that the Executive will incur expenses in the performance of the
Executives duties. GTB shall reimburse the Executive for any reasonable out of
pocket expenses incurred in the course of employment. GTB will reimburse the
Executive for the membership cost of a Golf Club and to monthly club maintenance
fees to a maximum of R$13,200.00/annum. GTB will also provide a suitable armored
vehicle and a driver for the Executive for the duration of his employment with
GTB. The vehicle will be the property of GTB and GTB will cover all reasonable
operating and maintenance costs for the vehicle.
 
ARTICLE 9
 
TERMINATION OF EMPLOYMENT
 
9.1           Termination Without Notice
 
This Agreement and the Executive's employment with GTB may be terminated,
without GTB being obligated to provide the Executive with advance notice of
termination or pay in lieu of such notice, whether under contract, statute,
common law or otherwise, in the following circumstances:
 
 
(a)
Voluntary Resignation

 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days' advance written notice to GTB and
Quotaholders copied to the Officer. The Executive will not be entitled to
receive any further compensation or benefits whatsoever other than those which
have accrued up to the Executive's last day of active service with GTB. GTB may,
at its discretion, waive in whole or in part such notice with payment in lieu to
the Executive;
 
 
(b)
Cause

 
"Cause" is defined as any of the acts stated in article 482 of the Brazilian
labor legislation (CLT), i.e.:
 
 
(1)
act of misconduct;

 
 
(2)
misbehavior;

 
 
(3)
regular trading for his own or others' account without permission from employer,
and when it represents an act of competition with the company, or is detrimental
to the service;

 
 
(4)
criminal conviction, in case there has been no suspension of the decision;

 
 
(5)
negligence in the performance of duties;

 
 
(6)
customary drunkenness or when in duty;

 
 
3

--------------------------------------------------------------------------------

 

 
(7)
violation of company's secrecy;

 
 
(8)
act of indiscipline or insubordination;

 
 
(9)
abandonment of employment;

 
 
(10)
harmful act to the honor or good fame practiced against anyone when in duty, or
physical offenses in the same conditions, except in case of legitimate defense;

 
 
(11)
harmful act to the honor or good fame or physical offenses practiced against the
employer, except in case of legitimate defense;

 
 
(12)
regular practice of gambling;

 
 
(13)
acts against the national security.

 
The Agreement may not be terminated for Cause unless and until the Executive
receives a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the Quotaholders finding that in the good faith opinion of the
Quotaholders, that "Cause" exists and specifying the particulars thereof in
reasonable detail.
 
9.2           Termination by GTB without Cause
 
In case GTB terminates the Executive's employment without Cause, GTB shall
provide the Executive with a separation package (the "Separation Package") equal
to the difference between: (a) one years' Total Cash Compensation; and (b) the
termination charges paid by GTB directly or indirectly to the Executive for his
benefit as required by the Brazilian labor and social security legislation, e.g:
(i) proportional 13th month salary; (ii) proportional vacation salary; (iii)
proportional vacation bonus; and (iv) 40% of all the deposits made on the FGTS
account.
 
"Total Cash Compensation" is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period. The Bonus Payment for the
purpose of this item will be equivalent to the average of the Bonus Payments
related to the 2 preceding years, if any. If the termination occurs before 2
years from the execution of this Agreement, the Bonus Payment for the purpose of
this item will be equivalent to the Bonus Payment related to the previous year,
if any.
 
The Separation Package shall be payable in a lump sum within thirty (30) days of
termination.
 
9.3           Termination by the Executive for Good Reason
 
Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in section 9.2. Failure
of the Executive to terminate his employment on the occurrence of any event
which would constitute Good Reason shall not constitute waiver of his right to
under this section 9.3. Notwithstanding the foregoing, Executive may terminate
his employment -for Good Reason so long as Executive tenders his resignation to
GTB within thirty (30) days after the occurrence of the event that forms the
basis for the resignation for Good Reason; provided, however, that Executive
must provide written notice to GTB and the Quotaholders copied to the Officer
describing the nature of the event that Executive believes forms the basis for
the resignation for Good Reason, and GTB .and the Quotaholders shall thereafter
have ten (10) days to cure such event.
 
"Good Reason" is defined as the occurrence of any of the following without the
Executive's express written consent:
 
 
(a)
an adverse 'change in the Executive's position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;

 
 
(b)
a Change in Control (as defined below) of the GTE occurs after. one hundred and
eighty three (183) days of the executive's employment; or

 
(c)           any breach by GTB of any material provision of this Agreement.
 
A “Change in Control" is defined as:
 
 
4

--------------------------------------------------------------------------------

 

(a)           a dissolution, liquidation or sale of all or substantially all of
the assets of GTE;
 
(b)           a merger or consolidation in which GTE is not the surviving
corporation; or
 
 
(c)
a reverse merger in which the GTE is the surviving corporation but the shares of
the GTE's common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise.

 
This "Change in Control" clause will be effective after one hundred and eighty
three (83) days of the onset of the executive's employment with GTB.
 
ARTICLE 10
 
DIRECTORS/OFFICERS LIABILITY
 
10.1
Indemnity

 
GTB shall provide to the Executive indemnification in accordance with the
Indemnification Agreement entered into between GTB and the Executive.
 
10.2
Insurance

 
 
(a)
GTB shall purchase and maintain, or assure that the Quotaholders, or a Member
Company, purchase and maintain, throughout the period during which the Executive
acts as a director or-officer of GTB and for a period of two years after the
date that the Executive ceases to act as a director or officer of GTB,
directors' and officers' liability insurance for the benefit of the Executive
and the Executive's heirs, executors, administrators and other legal
representatives, such that the Executive's insurance coverage is, at all times,
at least equal to or better than any insurance coverage GTB purchases and
maintains for the benefit of its then current directors and officers, from time
to time.

 
 
(b)
If for any reason whatsoever, any directors' and officers' liability insurer
asserts that the Executive or the Executive's heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors' and officers' liability insurance purchased and maintained by
GTB, the Quotaholders or a Member Company for the benefit of the Executive and
the Executive's heirs, executors, administrators and other legal
representatives, GTB shall pay the deductible for and on behalf of the Executive
or the Executive's heirs,executors, administrators or other legal
representatives, as the case may be.

 
10.3
Survival

 
The provisions of sections 10.1. and 10.2 of this Agreement shall survive the
termination of..this Agreement or the employment of the Executive with the GTB
and such provisions shall continue in full force and effect in accordance with
such Indemnification Agreement and the provisions of this Agreement for the
benefit of the Executive.
 
ARTICLE 11
 
NON-COMPETITION AND CONFIDENTIALITY
 
11.1
Non-Competition

 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of GTB and will occupy a position of high fiduciary trust and
confidence, pursuant to which he has developed and will develop and acquire wide
experience and knowledge with respect to all aspects of the services and
businesses carried on by GTB, the Quotaholders and their Member Companies and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Executive and of GTB that such knowledge and experience
shall be used solely and exclusively in the furtherance of the business
interests of GTB, the Quotaholders and their Member Companies and not in any
manner detrimental to them. The Executive therefore agrees that so long as he is
employed by GTB pursuant to this Agreement he shall not engage in any practice
or business in competition with the business of GTB, the Quotaholders or any of
their Member Companies.
 
 
5

--------------------------------------------------------------------------------

 

11.2
Confidentiality

 
The Executive recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the GTB and will become knowledgeable, aware and possessed of
all confidential and proprietary information, know-how, data, strategic studies,
techniques, knowledge and other confidential information of every kind or
character relating to or connected with the business or corporate affairs and
operations of GTB, the Quotaholders and their Member Companies and includes,
without limitation, geophysical studies and data, market data, engineering
information, shareholder data, client lists, compensation rates and methods and
personnel information (collectively”'Confidential Information”) concerning the
business of GTB, the Quotaholders and their Member Companies. The Executive
therefore agrees that, except with the written consent of the Quotaholders, he
will not disclose such Confidential Information to any unauthorized persons so
long as he is employed by GTB pursuant to this Agreement and for a period of 24
months thereafter; provided that the foregoing shall not apply to any
Confidential Information which is or becomes known to the public or to the
competitors of GTB, the Quotaholders or their Member Companies other than by a
breach of this Agreement. The Parties agree that nothing provided above shall
limit or restrict the Executive's fiduciary and confidential obligations
provided by Brazilian law.
 
11.3
Following Termination of Agreement

 
Subject to this provision and without otherwise restricting the fiduciary and
confidential obligations imposed upon, or otherwise applicable to the Executive
as a result of the Executive having been a senior officer and key employee of
GTB, the Executive shall not be prohibited from obtaining employment with or
otherwise forming or participating in a business competitive to the business of
GTB, the Quotaholders  and their Member Companies after termination of this
Agreement and the Executive's employment With GTB.
 
ARTICLE 12
 
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all parties or else they shall have no force and effect.
 
ARTICLE 13
 
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and assigns, including without limitation, the
Executive's heirs, executors, administrators and personal representatives.
 
ARTICLE 14

 
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of Brazil.
 
ARTICLE 15
 
NOTICES
 
15.1
Notice to Executive.

 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive's home address last known to the GTB.
 
 
6

--------------------------------------------------------------------------------

 

15.2
Notice to GTB.

 
Any notice required or permitted to be given to the GTB shall be deemed to have
been received if delivered personally to, sent by courier, or sent by facsimile
to:
 
Gran Tierra Energy Brazil Ltda.
#300, 611 10th Avenue S.W.
Calgary, Alberta, Canada T2R OB2
Fax: 403 265 3242
Attn.: Officer
 
Copied to the Quotaholders:
Solana Resources Ltd.
#300, 611 10th Avenue S.W. .
Calgary, Alberta, Canada T2R 0B2
Fax: 403 265 3242
Attn.: Officer
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada T2R 0B2
Fax: (403) 265-3242
Attn: Officer
 
ARTICLE 16
 
WITHHOLDING
 
All payments made by GTB to the Executive or for the benefit of the Executive
shall be subject to applicable withholdings and deductions as per GTB practices
and Brazilian law.
 
ARTICLE 17
 
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such Independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executives own free will and with full
capacity and authority to do so.
 
ARTICLE 18

 
REPLACEMENT OF ANY PRIOR AGREEMENTS
 
The parties acknowledge that upon the execution of this Agreement by each of the
parties, all provisions of any prior agreements are hereby superseded in their
entirety and replaced herein and shall have no further force or effect.
 
ARTICLE 19

 
CORPORATE POLICIES
 
As an Executive employee of the GTB, the Employee agrees to provide written
acknowledgement of their acceptance of the GTB, Quotaholders and their Member
Companies' policies with respect to business conduct and ethics, insider
trading, foreign corrupt practices, compliant reporting and acceptable computer
use.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE 20
 
BACKGROUND CONFIRMATION
 
The executive shall provide to Gran Tierra copies of his diplomas and
professional reference names and phone numbers which will serve for the purposes
of employment and education background checks.
 
IN WITNESS WHEREOF the parties hereto have eceuted this agreement as of the date
set forth below, with an effective date as of July 1st, 2009.
 
EXECUTIVE
 
GRAN TIERRA ENERGY BRASIL LTD., a Brazilian company
     
By:
/s/Julio Moreira
 
By:
Title:
   
Name:
Date:
July 1, 2009
 
Date:
     
As Intervenient-Parties
         
GRAN TIERRA ENERGY INC., an
 
SOLANA RESOURCES LTD
Alberta, Canada corporation
         
By:
/s/ Dana Coffield
 
By:
/s/ Dana Coffield
Name:
Dana Coffield
 
Name:
Dana Coffield
Title:
President & CEO
 
Title:
President & CEO
Date:
6 July 2009
 
Date:
6 July 2009

 
 
8

--------------------------------------------------------------------------------

 

Schedule A
 
Executive's Duties
 
Duties and Responsibilities for President of Gran Tierra Enemy Brasil Ltda.
("GTB")
 
·
President of GTB shall report directly to the Quotaholders represented by the
Officer of the Quotaholders designated in Schedule B.

 
·
Initiation of business – open a GTB office, recruit local staff and manage
resources within budget.

 
·
Strategic leadership – formulate and recommend strategies to the Officer to
maximize quotaholder value and long-term success of the GTB in Brazil; implement
capital and operating plans; identify principal risks to the GTB's business and
take appropriate steps to manage these risks; make Gran Tierra Energy a quality
brand name in Brazil. Keep the Officer fully informed on all significant
operational, financial and other matters relevant to GTB. Screen and recommend
M&A and farm-in opportunities for GTB. Coordinate evaluation of bid round
opportunities. Work with Calgary and Rio based G&G staff to capture high quality
opportunities.

 
·
Technical Leadership – ensure a rigorous and disciplined approach to technical
work of the GTB with regard to geology geophysics and related disciplines;
encourage technical innovation, imagination and pragmatism.

 
·
Financial Leadership – develop annual capital commitment and expenditure budgets
for approval by the Officer; develop annual operating forecasts; authorize the
commitment of funds sanctioned by the Officer, authorize the commitment of
contracts, transactions and arrangements in the ordinary course of business;
take reasonable steps to ensure the GTB's assets are adequately safeguarded.

 
·
Administrative Leadership – develop and maintain a sound and effective
organizational structure; ensure all members of the organization have clear
responsibilities.

 
·
Public Leadership – Formulate and maintain effective communications and
excellent relationships with host government, PETROBRAS the ANP, ministry, other
E&P companies, industry associates, communities and other in-country
stakeholders; manage interactions between GTB and the public in Brazil.

 
·
Compliance Leadership – establish effective control and coordination mechanisms
for all operations arid activities of GTB in Brazil in coordination and support
with those controls and procedures established by Corporate of Gran Tierra Group
in Calgary; take reasonable steps to ensure the safe, efficient operation of GTB
and its employees/workers; ensure all operations and activities are in
compliance with laws, regulations and the GTB, the Quotaholders and their Member
Companies' code of business conduct and ethics and other policies and practices
approved by Corporate of Gran Tierra Group in Calgary; foster a high performance
corporate culture that promotes ethical practices and encourages individual and
corporate integrity and responsibility.

 
 
9

--------------------------------------------------------------------------------

 

Schedule B
 
Quotaholders' Officer
 
The Quotaholders hereby designate Mr. Shane O'Leary to act as the Officer, for
the purpose of Article 1, item 1.1 of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

Schedule A
 
Duties and Responsibilities for President
 
·
President of Gran Tierra Energy Colombia shall report directly to the President
and CEO of Gran Tierra Energy Inc. and the board of directors of GTE Cayman.

 
·
Strategic leadership – formulate and recommend strategies to the President and
CEO and the board of directors of GTE Cayman to maximize shareholder value and
long-term success of the Partnership in Colombia; implement capital and
operating plans; identify principal risks to the Partnership’s business and take
appropriate steps to manage these risks; keep the President and CEO and the
board of directors of GTE Cayman fully informed on all significant operational,
financial and other matters relevant to the Partnership.

 
·
Technical Leadership – ensure a rigorous and disciplined approach to technical
work of the Partnership with regard to geology, geophysics, engineering and
related disciplines; encourage technical innovation, imagination and pragmatism.

 
·
Financial Leadership – develop annual capital commitment and expenditure budgets
for approval by the President and CEO and the board of directors of GTE Cayman;
develop annual operating forecasts; authorize the commitment of funds sanctioned
by the President and CEO and the board of directors of GTE Cayman; authorize the
commitment of contracts, transactions and arrangements in the ordinary course of
business; take reasonable steps to ensure the Partnership’s assets are
adequately safeguarded.

 
·
Administrative Leadership – develop and maintain a sound and effective
organizational structure; ensure all members of the organization have clear
responsibilities.

 
·
Public Leadership – maintain effective communications and appropriate
relationships with host government, ministry, industry associates, communities
and other in-country stakeholders; manage interactions between the Partnership
and the public in Colombia.

 
·
Compliance Leadership – establish effective control and coordination mechanisms
for all operations arid activities of the Partnership in Colombia in
coordination and support with those controls and procedures established by Gran
Tierra; take reasonable steps to ensure the safe, efficient operation of the
Partnership and its employees/workers; ensure all operations and activities are
in compliance with laws, regulations and the Partnership’s code of business
conduct and ethics and other policies and practices approved by Gran Tierra;
foster a high performance corporate culture that promotes ethical practices and
encourages individual and corporate integrity and responsibility.

 
 
11

--------------------------------------------------------------------------------

 

ADDENDUM No. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT
 
This Addendum No. to the Executive Employment Agreement (the “Agreement”) is
entered into on [insert date] between Gran Tierra Energy Colombia Ltd., a Utah
partnership (the “Partnership”), Gran Tierra Energy Inc. a Nevada corporation
(“Gran Tierra”), Gran Tierra Energy Cayman Islands Inc., a Cayman Islands
company (“GTE Cayman”) and Julian Antonio Garcia Salcedo (the “Executive”,
collectively with the Partnership, GTE Cayman and Gran Tierra, the “Parties”)
 
RECITALS
 
 
A.
The Parties executed the Agreement on November 23rd 2009.

 
B.
To comply with Colombian legislation the Executive must sign an employment
contract under Colombian Law.

 
C.
The Parties wish to clarify the company in charge of the payment of the Base
Salary and Bonus contemplated on the Agreement.

 
Therefore, the Parties agree as follows:
 
1)
Modification to Article 3. Base Salary.

 
Article 3 of the Agreement will state as follows:
 
“The Executive will be paid on annual salary in the amount of $600,000,000
Colombian pesos, subject to required withholdings (the “Base Salary”). The
Executive’s Base Salary will be payable in accordance with Partnership practices
and procedures as the may exist from time to time. Base Salary will be reviewed
and may be increased on an annual basis by the Partnership, with input from the
Executive, provided that any salary increase is approved by the Board and the
board of directors of GTE Cayman.
 
The Base Salary will be paid to the Executive by the Colombian branch of Gran
Tierra Energy Colombia Ltd. through an employment contract that will be signed
between them.”
 
2)
Article 4. 2 Bonus Payment

 
Article 4.2 Bonus Payment will state as follows:
 
“The Bonus shall be payable within sixty (60) days of the end of the fiscal
year, and will be based upon the Executive’s performance, the performance of
Gran Tierra Energy Colombia and the performance of Gran Tierra Energy Inc.
during the preceding year.
 
The Bonus will be paid to the Executive by the Colombian branch of Gran Tierra
Energy Colombia Ltd. through an employment contract that will be signed between
them.”
 
IN WITHNESS WHEREOF, the Parties have executed this Addendum No. 1 to the
Agreement, to be duly executed on  ……………………………….
 
Gran Tierra Energy Inc.
 
By: 
/s/ Dana Coffield
 
Dana Coffield, President and Chief Executive Officer

 
Gran Tierra Energy Cayman Islands Inc., a Cayman Islands Company, for itself and
for the Partnership as the general manager of GTE Colombia Holdings LLC, the
sole owner of Argosy Energy LLC, general Partner of the Partnership
 
 
12

--------------------------------------------------------------------------------

 


By:
/s/ Dana Coffield
                      Dana Coffield, Director
 
Executive:  
/s/ Julian Garcia
                      Julian Antonio Garcia Salcedo
 
Witness:
/s/ Martin Eden

 
 
13

--------------------------------------------------------------------------------

 